DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.



Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the amendments, arguments, and RCE filed on 01/04/2021.
Claims 6 and 8 are cancelled.
Claims 1-5, 9-10, and 22-23 are currently pending and have been examined.


Priority

	This application claims the benefit of provisional patent application U.S. Serial No. 62/409,175 filed on 10/17/2016, which is incorporated herein by reference.  Applicant’s claim for the benefit of a prior-filed application under 35 USC §119(e) or under 35 USC §§ 120, 121, or 365© is acknowledged (See 37 CFR 1.78, and MPEP §211 et seq.).


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a secured hub configured to process payment information, wherein the payment information is only processed by the secured hub within the fueling environment” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 includes the limitation “a secured hub configured to process payment information, wherein the payment information is only processed by the secured hub within the fueling environment”.  The only recitation of “secured hub” occurs in paragraph [0062] of the specification.  Paragraph [0062] does not contain any structure pertaining to the “secured hub.”

Claim Rejections 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 9-10, and 22-23 are rejected under 35 U.S.C. 112 second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Independent claim 1 includes amended element “wherein the client display comprises a PIN pad display integrated into an in-store PIN pad and the one or more promotions are displayed on the PIN pad display.”  The Examiner cannot determine the 
Claim 10 is rejected under 35 U.S.C. 112 second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 10 includes the limitation “a secured hub configured to process payment information, wherein the payment information is only processed by the secured hub within the fueling environment” and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only recitation of “secured hub” occurs in paragraph [0062] of the specification.  Paragraph [0062] does not contain any structure pertaining to the “secured hub.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9, 10, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-5, 9, 10, and 22-23 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 1 is drawn to a system including a processing circuitry, displays, and servers.  Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability.
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1, includes the following limitations:
A distributed promotion apparatus comprising: 
a point-of-sale device (POS) for a fueling environment configured to facilitate a sale of goods or services, the POS comprising: 
POS processing circuitry configured to receive transaction data indicative of a good or service; 
a POS cashier display operative to show transaction information to a cashier; 
a client display operative to show promotional information to a customer; and 
a promotion server separate from and in communication with the POS, the promotion server including promotion processing circuitry configured to: 
receive the transaction data from the POS; 

determine promotional data associated with one or more promotions based on the transaction data; and 
cause first display data associated with the one or more promotions to be transmitted to the client display to be displayed to the customer and second display data associated with the one or more promotions to be transmitted to the POS cashier display to be displayed to the cashier, 
wherein the client display comprises a PIN pad display integrated into an in-store PIN pad and the one or more promotions are displayed on the PIN pad display; 
wherein only the promotion server performs the determination of the promotional data
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of collecting transaction data from a user using a POS device, using the data to determine an appropriate promotion, and displaying the promotion to the user and the cashier, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0003, 0004]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
As such, the Examiner concludes that independent claim 1 recites an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
A distributed promotion apparatus comprising: 
a point-of-sale device (POS) for a fueling environment configured to facilitate a sale of goods or services, the POS comprising: 
POS processing circuitry configured to receive transaction data indicative of a good or service; 
a POS cashier display operative to show transaction information to a cashier; 
a client display operative to show promotional information to a customer; and 
a promotion server separate from and in communication with the POS, the promotion server including promotion processing circuitry configured to: 
receive the transaction data from the POS; 
determine promotional data associated with one or more promotions based on the transaction data; and 
cause first display data associated with the one or more promotions to be transmitted to the client display to be displayed to the customer and second display data associated with the one or more promotions to be transmitted to the POS cashier display to be displayed to the cashier, 
wherein the client display comprises a PIN pad display integrated into an in-store PIN pad and the one or more promotions are displayed on the PIN pad display
wherein only the promotion server performs the determination of the promotional data
These additional elements are not indicative of integration into a practical application because:
Regarding the “distributed promotion apparatus,” “point-of-sale (POS)”, “processing circuitry,” “client/cashier/PIN Pad display,” “promotion server including promotion processing circuitry,” and “a in-store PIN pad,” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-5, 9, and 22-23 fails to include any new additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).  The elements that are present in the dependent claims are the same as those in the independent claim above.
Dependent claim 10 recites (additional elements underlined):
The distributed promotion apparatus of claim 1 further comprising: a secured hub configured to process payment information, wherein the payment information is only processed by the secured hub
Regarding the “distributed promotion apparatus” and “a secured hub,” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “distributed promotion apparatus,” “point-of-sale (POS)”, “processing circuitry,” “client/cashier/PIN Pad display,” “promotion server including promotion processing circuitry,” and “a in-store PIN pad,” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-5, 9, and 22-23 fails to include any new additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).  The elements that are present in the dependent claims are the same as those in the independent claim above.
Dependent claim 10 recites (additional elements underlined):
The distributed promotion apparatus of claim 1 further comprising: a secured hub configured to process payment information, wherein the payment information is only processed by the secured hub within the fueling environment.
Regarding the “distributed promotion apparatus” and “a secured hub,” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5, 9-10, and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wehr (US 2006/0271431), in view of Sadler (US Patent 6,571,218).
Claim 1:    
Wehr discloses:
a point-of-sale device (POS) (POS unit 28, see [0036]) for a fueling environment (fuel dispenser, see figure 1) configured to facilitate a sale of goods or services (fuel, see [0037], figure 1),  the POS comprising POS processing circuitry configured to (processor, see [0036]): receive transaction data indicative of a good or service (payment methods, see [0038])
a client display operative to show promotional information to a customer (marketing messages display via display to customer, see figure 8, [0052]); and
a promotion server separate from and in communication with the POS, the promotion server including promotion processing circuitry configured to (promotion database (16) remotely connected to the POS, see figure 1; processor, see [0036]): 
receive the transaction data from the POS; (payment methods, see [0038], Figure 1 elements 14 and 18).
determine promotional data (marketing message, see [0078]) associated with one or more promotions (coupon, see [0078]) based on the transaction data (payment method and customer data, see [0046, 0078]; and figure 8 stating “you could have earned a 5% savings with the Shell Mastercard” demonstrating using the transaction data, payment method, to determine the promotional offer); and 
cause first display data associated with the one or more promotions to be transmitted to the client display to be displayed to the customer (displaying the marketing messages to the client terminal/POS to be viewed by the customer, see figure 8, item 54d in figure 4, and [0052]), and […] the one or more promotions […] (marketing messages displayed via the display, see [0052]; figure 8; 54d in figure 4) wherein the client display comprises a PIN pad display (POS system for the customer includes a PIN pad and a display screen (see figure 4 and [0091]) […] and the one or more promotions are displayed on the PIN pad display (displaying promotions on the display of the PIN pad, see figure 4 and [0091]);
wherein only the promotion server performs the determination of the promotional data. (host computer is not co-located with the POS or fuel dispenser, see [0033] and Figure 1)
Wehr does not explicitly disclose:
a POS cashier display operative to show transaction information to a cashier;
second display data associated with […]to be transmitted to the POS cashier display to be displayed to the cashier,
integrated into an in-store PIN pad
Sadler teaches:
a POS cashier display operative to show transaction information to a cashier (remote authorization station 26, see Figure 1, 4A-D, Col 3 Lines 37-46, Col 4 Lines 31-48);
second display data associated with […]to be transmitted to the POS cashier display to be displayed to the cashier (remote authorization station 26, see Figure 1, 4A-D, Col 3 Line 37-46, Col 4 Line 31-48),
integrated into an in-store PIN pad (in-store input device for receiving input from cashier; see figure 4F; including the ability to display a PIN pad, see figure 4B; and, when the input is from the customer rather than a cashier:  a touchscreen display for providing outputs and receiving customer inputs at the POS, see figure 1 and Col 3 Lines 26-36)
It would have been obvious to one of ordinary skill in the art to combine the system and method for operating one or more fuel dispensers of Wehr with the remote approval system and methods for use in networks of retail checkout terminals of Sadler because 1) a need exists to provide marketing information to POS systems (see Wehr [0004--0006]); and 2) a need exists for permitting remote access to self-checkout systems (see Sadler Col 1 Lines 35-55]). Combining the fuel pump POS marketing system of Wehr and the remote monitoring and approval and the customer input elements of Sadler results in a system that will improve sales and in-store activity lost by pay-at-the-pump fuel systems. 
Claim 2:   
The combination of Wehr and Sadler teaches all of the claimed limitations of claim 1 above; Wehr further  discloses:
wherein the promotion server is located remotely from the fueling environment. (host computer is not co-located with the POS or fuel dispenser, see [0033] and Figure 1)
Claim 3:   
The combination of Wehr and Sadler teaches all of the claimed limitations of claim 1 above; Wehr further  discloses:
wherein the promotion server is located remote from the POS and local to the fueling environment. (POS systems positioned at the same or different locations, see [0035]).
Claim 4:   
The combination of Wehr and Sadler teaches all of the claimed limitations of claim 1 above; Wehr further  discloses:
wherein the client display comprises a POS customer display: (display 46, see [0052]).
Claim 5:    
The combination of Wehr and Sadler teaches all of the claimed limitations of claim 1 above; Wehr further  discloses:
receive a user input indicative of a promotion response; (user response, see [0091]).
generate additional transaction data based on the user input; and (collect telephone number as  part of a transaction, see [0091]).
cause the additional transaction data to be transmitted to the POS to be added to a current transaction. (the above mentioned data (input/phone number) and an offer acceptance for the same transaction, see [0091]).
Claim 9:    
The combination of Wehr and Sadler teaches all of the claimed limitations of claim 1 above; Wehr further  discloses:
wherein the transaction data comprises customer data and determining the one or more promotions are further based on the customer data.  (customer data, address, past purchases, see [0047]).
Claim 10:    
The combination of Wehr and Sadler teaches all of the claimed limitations of claim 1 above; Wehr further  discloses:
a secured hub configured to process payment information (payment card reader, see element 42 figure 2), wherein the payment information is only processed by the secured hub within the fueling environment. (payment processor, see [0038]).
Claim 22:    
The combination of Wehr and Sadler teaches all of the claimed limitations of claim 1 above.
Wehr does not explicitly disclose:
wherein the first display data and the second display data are the same
Sadler teaches:
Wherein the first display data and the second display data are the same (remote authorization station 26 showing the same screen as displayed at the POS terminal, see Figure 1, 4A,G,I, Col 4 Line 31-48).

It would have been obvious to one of ordinary skill in the art to combine the system and method for operating one or more fuel dispensers of Wehr with the remote approval system and methods for use in networks of retail checkout terminals of Sadler because 1) a need exists to provide marketing information to POS systems (see Wehr [0004--0006]); and 2) a need exists for permitting remote access to self-checkout systems (see Sadler Col 1 Lines 35-55]). Combining the fuel pump POS marketing system of Wehr and the remote monitoring and approval elements of Sadler results in a system that will improve sales and in-store activity lost by pay-at-the-pump fuel systems. 
Claim 23:    
The combination of Wehr and Sadler teaches all of the claimed limitations of claim 1 above.
Wehr does not explicitly disclose:
wherein the first display data and the second display data are different
Sadler teaches:
Wherein the first display data and the second display data are different (remote authorization station 26 showing different (including user input) data than displayed at the POS terminal, see Figure 1, 4A,G,I, Col 4 Line 31-48).
It would have been obvious to one of ordinary skill in the art to combine the system and method for operating one or more fuel dispensers of Wehr with the remote approval system and methods for use in networks of retail checkout terminals of Sadler because 1) a need exists to provide marketing information to POS systems (see Wehr [0004--0006]); and 2) a need exists for permitting remote access to self-checkout systems (see Sadler Col 1 Lines 35-55]). Combining the fuel pump POS marketing system of Wehr and the remote monitoring and approval elements of Sadler results in a system that will improve sales and in-store activity lost by pay-at-the-pump fuel systems. 


Examiner Notes/Claim Interpretation

The Examiner notes in heading 13 of the present Office Action that it is unclear how the integration of the newly amended PIN Pad display is to be interpreted.  To aid the Applicant and the Examiner in the prosecution of this application, the Examiner will interpret as follows:  
The Examiner is interpreting the PIN pad display as a display in some way connected to an input pad on the client display system.  The integration of the PIN pad display with the in-store PIN pad system is assumed to be a network connected/communicatively coupled pairing, not requiring the co-location of the PIN pad display/client display with the in-store cashier display system.  If this is not the desired interpretation than clarification is necessary.  
Further, if it is the intent of the Inventor to limit the purchase transaction to an in-store transaction only, the Examiner has provided an additional citation in the secondary reference disclosing such an element in section 44(c) of this Office Action pertaining to the in-store PIN pad.
Response to Arguments

Applicant's arguments with respect to claims 1-5, 9-10, and 22-23 have been considered but are not persuasive in view of the newly applied portions of the previously applied prior art of Wehr and Sadler.  
The Applicant asserts that the relied upon prior art of record does not disclose each and every element of amended claim 1.  The primary argument focuses on the keypad system.  The Applicant asserts that Wehr and Sadler do not disclose a keypad system integrated in the same way, specifically: “… Wehr, which shows only a keypad incorporated into the data interface unit 44 of a fuel dispenser” and “Sadler do not show a PIN pad for use by a customer, but instead shown a numeric keypad by which the store employee enters sign-in credentials to operate the remote authorization station.”
The Examiner respectfully disagrees.  Wehr’s keypad system is integrated into the fuel kiosk and contains a display system that is capable of providing dynamic content to the user and collecting user and transaction data (see claim mapping above).  Sadler discloses a system the permits a cashier to monitor and interact with customers while they use self-checkout systems (see claim mapping above).  The amended element comprising the additional display (PIN pad display) is taught by the previously relied upon combination depending on the claim interpretation of section 68 of this Office Action.  If the PIN pad display is “integrated” via a communicatively coupled connection not requiring co-location of the PIN pad and the in-store system, than the dynamic display of the keypad on the fuel kiosk of Wehr discloses the amended element (citations above).  If the PIN pad is integrated by way of being physically integrated or co-located with an in-store PIN pad than Sadler teaches this element in the newly applied portions of the prior art (a touchscreen display for providing outputs and receiving inputs at the POS from a customer , see figure 1 and Col 3 Lines 26-36). 

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to payment and advertising systems in fuel distribution and convenience stores.
U.S. Pub No. 2015/0106196 to Williams disclosing systems and methods for providing an improved user experience in a fuel dispensing environment.
U.S. Pub No. 2014/0074605 to Sanchez disclosing systems and methods for facilitating purchases at a gas station via mobile commerce.
U.S. Pub No. 2003/0191709 to Elston disclosing wireless communication systems at refueling stations.
U.S. Patent No. 10,360,551 to Perry disclosing systems and methods of emulating a POS on a mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682